t c memo united_states tax_court commissioner of internal revenue respondent kim ence petitioner v docket no filed date kim ence pro_se bryant w smith for respondent memorandum findings_of_fact and opinion pugh judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent also determined a penalty under sec_6662 of dollar_figure after concessions by the parties the sole issue for decision is whether petitioner sustained an dollar_figure loss during the tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioner resided in utah when he timely filed his petition petitioner owns of tri vector llc tri vector a utah limited_liability_company that was taxed as a partnership through tri vector he also owned an interest in executive fitness a utah limited_liability_company that was taxed as a partnership by the close of tri vector had invested a total of unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner claimed capital_gains_and_losses totaling dollar_figure from various investments in a number of different companies the parties agreed to adjustments with regard to all of petitioner’s claims but the dollar_figure loss in executive fitness llc executive fitness as to the accuracy-related_penalty under sec_6662 petitioner concedes this issue in full the parties agree that the amount of this penalty will be recomputed on the basis of the resolution of the other issues below dollar_figure in executive fitness executive fitness owned and operated a fitness facility commonly known as desert palms gym in mid-to-late while preparing the federal partnership tax_return for tri vector petitioner realized that tri vector had not yet received a schedule_k-1 partner’s share of income deductions credits etc from executive fitness he understood from communications with the majority owner of executive fitness that executive fitness would not be providing a schedule_k-1 to tri vector at this point petitioner contacted his attorney about recovering the money tri vector had invested in executive fitness he spent dollar_figure to dollar_figure in legal fees pursuing the claim in date he decided to cease pursuing any additional legal action and give up on tri vector’s investment in the course of preparing his form_1040 u s individual_income_tax_return for in mid-to-late petitioner told his accountant that he had invested dollar_figure in executive fitness in and that the investment had gone bad by the end of that year his accountant then prepared petitioner’ sec_2010 form_1040 on the basis of this statement on or about date petitioner filed documents in the record indicate that petitioner’s son may have made some of the investments because of our holding regarding the timing of the loss deduction however we need not determine who made which investments hi sec_2010 form_1040 petitioner reported a short-term_capital_loss of dollar_figure on his schedule d capital_gains_and_losses for the worthlessness of tri vector’s investment in executive fitness opinion i burden_of_proof the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances under sec_7491 petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent ii loss deductions sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-1 income_tax regs see 499_us_554 326_us_287 this general requirement calls for a practical not legal test and requires us to consider the particular facts see 280_us_445 whether a loss occurred in a particular year is a question of fact boehm v commissioner u s pincite sec_1_165-1 income_tax regs taxpayers have been able to establish that an investment was worthless by the end of the year even without a sale or disposition of the asset see eg 134_f2d_685 4th cir aff’g 46_bta_1201 97_tc_200 conversely courts have denied loss deductions where the taxpayer had a reasonable_prospect_of_recovery see eg 266_f2d_154 6th cir aff’g in part rev’g in part 25_tc_774 sec_1_165-1 income_tax regs petitioner conceded at trial that he did not even question the status of tri vector’s investment in executive fitness until when he realized he was missing the schedule_k-1 from executive fitness in addition petitioner’s payment of legal fees into in pursuit of the investment suggests that he did not think the investment was worthless at the end of or at the least he thought some recovery was possible after therefore we conclude that petitioner did not actually sustain the loss from tri vector’s investment in executive fitness in for this reason we do not reach the additional questions raised by respondent including whether the events petitioner identified would be considered closed and completed transactions or identifiable events or whether he could claim the loss directly even though he made the investment in executive fitness through tri vector petitioner may be entitled to claim loss deductions through tri vector when those losses are sustained we make no findings on that question here we have considered all other arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
